                   Case 16-11213-CSS           Doc 1279        Filed 03/20/19        Page 1 of 9



                         IN THE UNITED STATES BANKRUPTCY COURT
                              OF THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 7

    CONSTELLATION ENTERPRISES LLC, et                      Case No. 16-11213 (CSS)
    al.,1                                                  (Jointly Administered)

                                     Debtors.              Hearing Date: April 30, 2019 @ 10:00 a.m.
                                                           Objection Deadline: April 22, 2019 @ 4:00 p.m.



    DAVID W. CARICKHOFF, solely in his
    capacity as chapter 7 trustee for the estate of
    COLUMBUS STEEL CASTINGS
    COMPANY,

                            Plaintiff,

              v.

    See Defendants listed on Exhibit A.                    Adv. Pro. No. See Exhibit A.


             CHAPTER 7 TRUSTEE’S FOURTH OMNIBUS MOTION FOR AN ORDER
             APPROVING SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT TO
                                FED. R. BANKR. P. 9019


             David W. Carickhoff, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estates (the

“Estates”) of the above-captioned debtors (the “Debtors”) hereby moves this Court for entry of

an Order Approving Settlements of Avoidance Actions Pursuant to Fed. R. Bankr. P. 9019 (the

“Motion”), and in support thereof, states as follows:




1
 The Debtors in these cases, along with the last four digits of the federal tax identification number for each of the
Debtors, where applicable are: Constellation Enterprises LLC (9571); JFC Holding Corporation (0312); The
Jorgensen Forge Corporation (1717); Columbus Holdings Inc. (8155); Columbus Steel Castings Company (8153);
Zero Corporation (0538); Zero Manufacturing, Inc. (8362); Metal Technology Solutions, Inc. (7203); Eclipse
Manufacturing Co. (1493); and Steel Forming, Inc. (4995).
             Case 16-11213-CSS           Doc 1279    Filed 03/20/19     Page 2 of 9



                                         JURISDICTION

       1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue of this proceeding and this Motion is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409. The predicates for the relief sought herein are section 105(a) of title 11

of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

       3.      On May 16, 2016 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

       4.      By Order entered May 18, 2016, these cases are being jointly administered.

       5.      On September 27, 2017, an Order was entered by the Court converting the

Debtors’ chapter 11 cases to cases under chapter 7, effective as of October 2, 2017.

       6.      The Trustee was subsequently appointed as chapter 7 trustee of the Debtors’

Estates pursuant to section 701(a) of the Bankruptcy Code.

       7.      Pursuant to the Declaration of Timothy B. Stallkamp in Support of Chapter 11

Petitions and First Day Motions, the Debtors operated 4 separate businesses including a

“Columbus Castings” business that was operated by Columbus Steel Castings Company (the

“Columbus Castings Business”).

       8.      During the course of the chapter 11 cases, the Debtors sold substantially all of

their assets in two sale transactions.    All of the Debtors’ businesses (the “Going Concern

Businesses”) other than the Columbus Castings Business were sold as a going concern (the




                                                2
              Case 16-11213-CSS         Doc 1279    Filed 03/20/19     Page 3 of 9



“Going Concern Sale”). The Columbus Castings Business and its related assets were sold in a

liquidation sale (the “Liquidation Sale”).

       9.      As part of the Going Concern Sale almost all chapter 5 causes of action relating to

the Going Concern Businesses were sold. However, chapter 5 causes of action against certain

specified entities were carved out from the Going Concern Sale (the “Carved Out Causes of

Action”).

       10.     Unlike the Going Concern Sale, chapter 5 causes of action related to the

Columbus Castings Business were not sold (the “Columbus Causes of Action” and collectively

with the Carved Out Causes of Action, the “Retained Causes of Action”). The Retained Causes

of Action remain with the Debtors’ estates to be investigated, and, as appropriate, prosecuted or

otherwise resolved by the Trustee.

       11.     In accordance with his duties under the Bankruptcy Code, the Trustee reviewed

the Debtors’ financial books and records and investigated the Retained Causes of Action. After

reviewing the Debtors’ books and records, the Trustee identified a number of parties (the

“Potential Defendants”) who may have received avoidable transfers during the 90 days prior to

the Petition Date (the “Preference Period”) or, with respect to fraudulent transfers, within the

applicable lookback period.

       12.     In September 2018, the Trustee commenced adversary proceedings against certain

of the Potential Defendants (the “Avoidance Actions”). By the Avoidance Actions, the Trustee

is seeking, inter alia, to avoid and recover, pursuant to Bankruptcy Code sections 547, 548 and

550 alleged preferential transfers made during the Preference Period and certain alleged

fraudulent transfers.




                                                3
                Case 16-11213-CSS               Doc 1279        Filed 03/20/19         Page 4 of 9



         13.      The Trustee has previously filed, and the Court has approved, three omnibus 9019

motions, which approved settlements totaling $649,821.00. An additional 9019 motion, seeking

approval of the Trustee’s settlement with U.S. Bank, N.A. for $310,000 also was approved.

         14.      Subject to Bankruptcy Court approval, the Trustee has now settled the above-

captioned Avoidance Actions with the defendants thereto (the “Settling Defendants”). The

settlements with the Settling Defendants total $180,000.00.2 The details of these settlements are

summarized below.3

         15.      For the avoidance of doubt, the settlements described herein relate solely to the

Retained Causes of Action. The Trustee is not pursuing, prosecuting, settling or otherwise

resolving any causes of action previously sold in the chapter 11 cases.

                                          SETTLEMENT DETAILS

         16.      The Trustee and each of the Settling Defendants conducted negotiations

concerning the demand made by the Trustee by way of complaint in the Avoidance Actions. The

negotiations were conducted at arm’s length and in good faith. The Settling Defendants asserted

defenses which the Trustee has analyzed.

         A.       C.P. Environmental, Inc. – (Adv. Pro. No. 18-50839)

         17.      On September 26, 2018, the Trustee filed a complaint against C.P. Environmental,

Inc. (“C.P. Environmental”), asserting, inter alia, that he is entitled to avoid and recover from



2
  Upon approval of this Motion, the settlement amounts with all settling parties to date will total $1,139,821.00. in
the aggregate.
3
  For efficiency purposes, given the number and volume, the actual settlement agreements entered into with each
Settling Party (the “Settlement Agreements”) are not attached hereto. The terms of each Settlement Agreement
summarized in this Motion in no way alter, change, or amend the actual terms set forth in the applicable Settlement
Agreement with each of the Settling Parties. In the event that there are any inconsistencies between this summary
and the actual terms of any Settlement Agreement, the language in set forth in that Settlement Agreement shall
control.


                                                           4
             Case 16-11213-CSS          Doc 1279      Filed 03/20/19     Page 5 of 9



C.P. Environmental pursuant to Bankruptcy Code sections 547 and 550 for alleged preferential

transfers made during the Preference Period in a total amount of not less than $26,889.30.

       18.     C.P. Environmental did not file an answer. On January 18, 2019, the Clerk of the

Court entered the Clerk’s Entry of Default. After the entry of default, C.P. Environmental

contacted the Trustee in an attempt to resolve the matter.

       19.     C.P. Environmental asserted certain limited new value defenses. After analyzing

the defenses raised by C.P. Environmental and considering the costs in proceeding with

litigation, the parties resolved the matter such that C.P. Environmental will pay the Trustee

$20,500 in settlement of the Avoidance Action. Additionally, C.P. Environmental will waive its

right to assert a claim against the Debtors’ Estates under 11 U.S.C. § 502(h)

       B.    Crane and Tractor Parts, LLC d/b/a Crane & Tractor Inc. (Adv. Pro. No.
       18-50844)


       20.     On September 26, 2018, the Trustee filed a complaint against Crane and Tractor

Parts, LLC d/b/a Crane & Tractor Inc. (“Crane”), asserting, inter alia, that he is entitled to avoid

and recover from Crane pursuant to Bankruptcy Code sections 547 and 550 for alleged

preferential transfers made during the Preference Period in a total amount of not less than

$22,700.

       21.     Crane raised substantial defenses and arguments, including, but not limited to, an

ordinary course of business defense and new value defense. After analyzing the defenses raised

by Crane, the parties resolved the matter such that Crane will pay the Trustee $7,500.00 in

settlement of the Avoidance Action. Additionally, Crane will waive its right to assert a claim

against the Debtors’ Estates under 11 U.S.C. § 502(h).




                                                 5
                Case 16-11213-CSS       Doc 1279      Filed 03/20/19     Page 6 of 9



          C.     D.A. International Casting Co. (Adv. Pro. No. 18-50845)

          22.    On September 26, 2018, the Trustee filed a complaint against D.A. International

Casting Co. (“D.A. International”) asserting, inter alia, that he is entitled to avoid and recover

from D.A. International pursuant to Bankruptcy Code sections 547 and 550 for alleged

preferential transfers made during the Preference Period in a total amount of not less than

$120,305.67.

          23.    D.A. International filed an answer and raised substantial defenses and arguments,

including, but not limited to, an ordinary course of business defense and new value defense.

After analyzing the defenses raised by D.A. International, the parties resolved the matter such

that D.A. International will pay the Trustee $17,000.00 in settlement of the Avoidance Action.

D.A. International did not waive its right to right to assert a claim under 11 U.S.C. § 502(h).

          D.     IPFS Corporation d/b/a Imperial PFS d/b/a IPFS (Adv. Pro. No. 18-50849)

          24.    On September 26, 2018, the Trustee filed a complaint against IPFS Corporation

d/b/a Imperial PFS d/b/a IPFS (“IPFS”) asserting, inter alia, that he is entitled to avoid and

recover from IPFS pursuant to Bankruptcy Code sections 548 and 550 for alleged constructive

fraudulent transfers made during the year before the Petition Date in a total amount of not less

than $542,625.77.

          25.    IPFS raised substantial defenses and arguments, including, but not limited to,

providing reasonably equivalent value. After analyzing the defenses and arguments raised by

IPFS, the parties resolved the matter such that IPFS will pay the Trustee $20,000.00 in settlement

of the Avoidance Action. Additionally, the settlement agreement provides for general mutual

releases, a waiver of IPFS’ right to assert a claim against the Debtors’ Estates under 11 U.S.C. §

502(h).



                                                 6
               Case 16-11213-CSS         Doc 1279      Filed 03/20/19      Page 7 of 9



         E.     PSC Metals, LLC and PSC Metals, Inc. (Adv. Pro. No. 18-50859)

         26.    On September 26, 2018, the Trustee filed a complaint against PSC Metals, LLC

and PSC Metals, Inc. (together, “PSC”) asserting, inter alia, that he is entitled to avoid and

recover from PSC pursuant to Bankruptcy Code sections 547 and 550 for alleged preferential

transfers made during the Preference Period in a total amount of not less than $1,223,640.67.

         27.    PSC raised substantial defenses and arguments, including, but not limited to,

contemporaneous exchange and new value defenses, which it asserted provided a complete

defense. After analyzing the defenses and arguments raised by PSC, the parties resolved the

matter such that PSC will pay the Trustee $115,000.00 in settlement of the Avoidance Action.

The settlement contains limited mutual releases (which releases include certain PSC affiliates) of

claims related to the transfers and allegations set forth in complaint. Additionally, PSC will

waive its right to assert a claim against the Debtors’ Estates under 11 U.S.C. § 502(h).

                                      RELIEF REQUESTED

         28.    By this Motion, the Trustee seeks approval of the settlement agreements with

each of the Settling Defendants as described herein.

         29.    Bankruptcy Rule 9019 provides that “[o]n motion by the [T]rustee and after

notice and a hearing, the court may approve a compromise or settlement. Notice shall be given to

creditors, the United States trustee, the debtor . . . and to any other entity as the court may direct.

Fed. R. Bankr. P. 9019(a); see also Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir.

1996).    Courts generally defer to a trustee’s business judgment when there is a legitimate

business justification for the trustee’s decision. Id. at 395.

         30.    In determining whether a settlement should be approved under Bankruptcy Rule

9019, the Court must “assess and balance the value of the claim that is being compromised



                                                   7
               Case 16-11213-CSS        Doc 1279      Filed 03/20/19     Page 8 of 9



against the value to the estate of the acceptance of the compromise proposal.” Id. at 393. In

striking this balance, the Court should consider “(i) the probability of success in the litigation;

(ii) the likely difficulties in collection; (iii) the complexity of the litigation involved, and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors.” Id. Bankruptcy Rule 9019(a) commits the approval or rejection of a settlement to the

sound discretion of the bankruptcy Court. In re Michael, 183 B.R. 230, 232 (Bankr. D. Mont.

1995).

         31.    Moreover, settlements should be approved if they fall above the lowest point on

the continuum of reasonableness. “[The] responsibility of the bankruptcy judge…is not to

decide the numerous questions of law and fact raised by the appellants but rather to canvass the

issues and see whether the settlement fall[s] below the lowest point in the range of

reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); In re Planned

Protective Servs., Inc., 130 B.R. 94, 99 n.7 (Bankr. C.D. Cal. 1991); In re Blair, 538 F.2d 849,

851 (9th Cir. 1976) (court should not conduct a “mini-trial” on the merits of a proposed

settlement). Thus, the question is not whether a better settlement might have been achieved or a

better result reached if litigation pursued. Instead, the court should approve settlements that meet

a minimal threshold of reasonableness. Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994);

In re Tech. for Energy Corp., 56 B.R. 605, 608 (Bankr. N.D. Ohio 1985).

         32.    A review of these four factors demonstrates that the settlements with each of the

Settling Defendants should be approved. The Trustee and his professionals have invested time

and effort in analyzing the transfers made to the Settling Defendants. Similarly, the Trustee

considered any defenses asserted by the Settling Defendants and any analyses provided by the

Settling Defendants.



                                                 8
              Case 16-11213-CSS         Doc 1279      Filed 03/20/19     Page 9 of 9



        33.    The Trustee respectfully submits that the compromises reached with each of the

Settling Defendants are fair, reasonable, and in the best interest of the Debtors’ estates and

creditors, especially in light of the substantial defenses raised by each of the Settling Defendants.

The Trustee likewise believes the settlements and compromises are founded on the exercise of

sound business judgment by the Trustee.

                                             NOTICE

        34.    Notice of this Motion has been given to: (a) the Office of the United States

Trustee; (b) all parties that have requested notice in the chapter 7 cases pursuant to Bankruptcy

Rule 2002; and (c) each of the Settling Defendants or their counsel. Such notice is reasonable in

light of the circumstances of these chapter 7 cases and the nature of the relief sought herein.

                                         CONCLUSION

        WHEREFORE, the Trustee respectfully requests that the Court enter the attached Order

granting the Trustee’s Motion approving the settlements with each of the Settling Parties and

granting such other and further relief as the Court deems just and equitable.


Dated: March 20, 2019                          ARCHER & GREINER, P.C.

                                                /s/ S. Alexander Faris
                                               Alan M. Root (No. 5427)
                                               S. Alexander Faris (No. 6278)
                                               300 Delaware Ave., Suite 1100
                                               Wilmington, DE 19801
                                               Telephone: (302) 777-4350
                                               Facsimile: (302) 777-4352
                                               Email: afaris@archerlaw.com

                                               Attorneys for the Chapter 7 Trustee

216040967v2




                                                 9
